DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1-5, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claim 1 remove or modify the recitations deemed to lack written description.  However, the amendment to the claims also introduce new issues of written description.  See below for more detail.

The scope of enablement rejection has been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, as amended or originally presented, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing nephron progenitor cells comprising culturing brachyury+ primitive streak cells in a nephron progenitor differentiation medium comprising human endothelial serum free medium (hESFM) supplemented with a medium comprisingbiotin, DL alpha tocopherol acetate, DL alpha tocopherol, vitamin A, BSA, wherein the differentiation medium is free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF for a sufficient amount of time to differentiation a portion of the cultured cells into PAX2+WT1+SIX2+ nephron progenitor cells, does not reasonably provide enablement for culturing the primitive streak cells in a nephron progenitor differentiation medium comprising any base medium and any factors but is also free of exogenous Wnt/beta-catenin activating agent, BMP, Activin, RA, VEGF, and FGF.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The instant invention is drawn to a simplified method of producing nephron progenitor cells by differentiating primitive streak cells.
Breadth of the Claims:  The claims as amended recite culturing primitive streak cells in “a chemically defined, serum free endothelial medium comprising a medium supplement”.  The term “chemically defined” means that the structural components of the medium are known. “Serum-free” means the medium does not comprise serum.  Term “endothelial medium” comprises any medium that can be used in any capacity with endothelial cells or the making of endothelial cells.  Examples include, but are not limited to, endothelial growth/maintenance medium, endothelial differentiation medium, endothelial proliferation medium, any medium that can be used with endothelial cells, such as PBS, basal medium, or any medium into which endothelial cells can be placed.  Thus the breadth of the claimed medium encompasses any medium.  Similarly “medium supplement” is a broad genus as well, including medium or factors that can be added to the claimed endothelial medium.  Thus “medium supplement” can be essentially anything that can be added to a medium.  The claims continues to be defined by factors the media does not have (exogenous Wnt/beta-catenin activating agent, BMPs, activin, RA, VEGF, and FGF) but does not recite the structural elements that the media does have.  As such the breadth of the claims encompass a method of producing nephron progenitor cells comprising culturing Brachyury positive primitive streak cells in any medium into which endothelial cells can placed comprising any structural elements except Wnt/beta-catenin activating agent, BMPs, activin, RA, VEGF, FGF, and serum and any medium supplement.  Thus the claimed medium of the invention renders the claims very broad.
Specification Guidance:  The specification teaches the following (citations from Pre-Grant Publication):
[0041] As described herein, “nephron progenitor differentiation medium” is medium suitable for the survival in in vitro tissue culture of nephron progenitor cells and allows for the growth and differentiation of the nephron progenitor cells from a primitive streak population. Suitable medium for use as a nephron progenitor differentiation medium are known in the art, including, for example, but not limited to, human endothelial serum-free medium (hESFM), PM2 (human endothelial serum-free medium (hESFM) and a medium supplement (e.g., 2% B-27.RTM. (Table 1, e.g., biotin, DL alpha tocopherol acetate, DL alpha-tocopherol, vitamin A (acetate), BSA, fatty acid free fraction V, catalase, human recombinant insulin, human transferrin, superoxide dismutase, corticosterone, D-galactose, ethanolamine HCl, glutathione (reduced), L-carnitine HCl, linoleic acid, linolenic acid, progesterone, putrescine 2HCl, sodium selenite and T3 (triodo-I-thyronine)). Other suitable medium may be used as long as the medium does not contain exogenous Wnt/.beta.-catenin activating agents, exogenous growth factors, e.g., bone morphogenetic proteins (BMPs), vascular endothelial growth factor (VEGF) and fibroblast growth factor (FGF), retinoic acid and activin.
Working Examples:  Example 1 teaches the following (citations from the Pre-Grant Publication):
[0090] Wnt Activation Directs hPSCs to Primitive Streak and Intermediate Mesoderm [0091] Most cells forming the kidney, including podocytes, originate from intermediate mesoderm.sup.31. Wnt signaling plays an important role in the development of mesodermal lineages and induction of canonical Wnt signaling has been used to direct hPSC differentiation into mesoderm.sup.32-34. For example, a prior study showed that treatment of undifferentiated hPSCs with 6 .mu.M CHIR99201, a GSK3.beta. inhibitor, in a serum-free and albumin-free medium generated a uniform population of cells expressing primitive streak markers after 24 hours.sup.35. Thus, as a first step toward differentiating hPSCs into podocytes, induced hPSCs (iPSCs) were seeded on a Matrigel.RTM.-coated surface at a density of .about.2.times.10.sup.4 cells/cm.sup.2 in mTeSR.RTM.1. After 3 days of expansion to a density of 6.times.10.sup.4 cells/cm.sup.2, the hPSCs were treated with 6 .mu.M CHIR99201 for 48 hr in serum-free and albumin-free podocyte medium 1 (PM1: DMEM/F12, 1% MEM-NEAA, 0.5% GlutaMAX, 0.1 mM .beta.-mercaptoethanol) (FIG. 1A). Before initiating differentiation at day 0, expression of pluripotent markers OCT4, NANOG and TRA-1-60 was validated by immunofluorescence (FIG. 1B-D). After 24 hr treatment with CHIR99201, the cells uniformly expressed the primitive streak marker brachyury, which localized to the nucleus with nearly 100% positive population (FIG. 1E, 1F). As expected, brachyury expression was transient, disappearing after day 3 (FIG. 1G). After 48 hr CHIR99201 treatment in PM1, the medium was switched to serum-free podocyte medium 2 (PM2: human endothelial serum-free medium (hESFM), 2% B-27.RTM.) and cultured to day 16. The kinetics of primitive streak induction were assessed by immunofluorescence and qRT-PCR. The primitive streak gene MIXL1 reached peak expression at 24 hour and then was undetectable after day 4 (FIG. 1H, I). At day 4, nearly 100% of the cells expressed the intermediate mesoderm marker PAX2, which localized to the nucleus (FIG. 1J). Expression of the pluripotency gene POU5F1 dramatically decreased after initiation of differentiation (FIG. 1K). [0092] Primitive Streak Cells Progress to Podocyte Progenitors [0093] At day 6, immunofluorescence analysis indicated that the differentiating cells possessed nuclear localization of nephron progenitor proteins PAX2, WT1 and SIX2 (FIG. 2A, B). Both PAX2 and WT1 are expressed in nephron progenitors and mature podocytes, while SIX2 is transiently expressed in nephron progenitors.sup.36. At day 6 over 90% of the cells expressed PAX2, WT1 and SIX2, as determined by flow cytometry (FIG. 2C). By qRT-PCR, PAX2 and WT1 expression gradually increased through day 5 and remained expressed through day 16 of differentiation. SIX2 expression peaked at day 7 and then decreased afterwards (FIG. 2D).
	Thus while the breadth of the claims encompass the use of any endothelial cell medium comprising any base medium and any factors excluding a wnt activator, BMP, activin, RA, VEGF, FGF, and serum, the specification solely provides specific guidance to one species of medium, designed PM2, comprising human serum-free endothelial medium (hESFM) and 2% B27.  The specification does generally state that endothelial cell mediums are known in the art.  However, the specification does provide any specific guidance or examples to human serum-free endothelial cell medium defined by its essential elements and capable of differentiating primitive streak cells into nephron progenitor cells, except stating hESFM (ThermoFisher Scientific).   See [0047].  As such, the specification does not provide enabling guidance to the requisite factors in the medium and medium supplement that actively induced differentiation of the primitive streak cells into the claimed nephron progenitor cells, other than this one specific hESFM from Thermo Fischer Scientific, or any medium supplement other than 2% B27.
State of the Art: The specification states that suitable medium for use as a nephron progenitor differentiation medium are known in the art.  A search of the art teaches Nishinakamura (US 2016/0304838) teaches a stepwise means of differentiating pluripotent stem cells to brachyury+ primitive streak cell to intermediate mesoderm cells to metaphoric nephron progenitor cells (i.e. WT1+PAX2+SIX2+ nephron progenitor cells).  However, the medium used to differentiate the primitive streak cells to progenitor cells requires Wnt agonist, BMPs, activin, RA and FGFs ([0031]; [0032]; [0083]-[0091]).  Osafuna (US 2016/0137985) utilizes a similar nephron progenitor differentiating medium, similar to PM1 in the instant application.  However, this medium also comprises BMPs and Wnt agonist to arrive at the SIX2+ nephron progenitor cells (example 7; [0097]-[0100]).  Takasato (US 2020/0339957 A1 effectively filed 12/15/2014) teaches uses a nephron inducing mediums comprising FGF, BMP, RA, and RA agonist ([0114]-[115]). Little (US 2016/0237409 A1) also teaches uses a nephron inducing mediums comprising FGF, BMP, RA, and RA agonist ([0090]-[0098]).
Thus a search of the art teaches no examples of a serum free endothelial cell medium comprising a media supplement that does not comprise Wnt agonists, BMPs, Activin, RA, VEGF, and/or FGF.  Further, the state of the art teaches the active elements known to induce a step wise differentiation of posterior primitive streak (brachyury+) cells into intermediate mesoderm cells and then finally metanephric nephron progenitor cells (WT1+PAX2+SIX2+) are the same factors that are excluded in the claimed medium.
The instruction sheets for hESFM from Thermo Fischer Scientific teaches this medium for use in culturing endothelial cells but does not provide any guidance to the structural elements of the medium (See Human Endothelial-SFM sheet. Pp. 1-2. 2013). Thus, while the art teaches that the medium is available for use in the claimed method, the factors within the medium exacting the claimed differentiation are unknown.  As such, an artisan of ordinary skill is completely reliant upon this one medium provided by Thermo-Fisher Scientific to make and use the instantly claimed method.  It is further noted that commercial medias, such as those provided by Fischer Scientific, modify/improve upon their medium product without necessarily divulging such changes.  As such, it is possible that the hESFM medium provided by Fischer Scientific at the time of the invention is not the same medium in later years post-filing.  Given that the structural elements of the hESFM medium provided by Fisher Scientific at the time the invention was made were not known, one of ordinary skill in the art would not know how make and use the claimed invention because the structural elements of the medium used by Applicant for this novel use of inducing nephron progenitor cells are not known and the specification does not provide any guidance to the active ingredients of the medium exacting such differentiation.
It is further noted, again, that the claimed endothelial serum free medium is broader than the hESFM of Fischer Scientific.  Multiple types of Endothelial cell medium are provided commercially by multiple vendors (See Cell Applications, Inc webpage.  https://www.cellapplications.com/endothelial-cell-media, printed 1/11/2022, pp. 1-3; EndoGo XF medium printout from webpage. https://www.sartorius.com/shop/ww/en/usd/applications-laboratory-cell-culture-cell-cultivation/endogo%e2%84%a2-xf-medium/p/05-400-1A?gclid=Cj0KCQiA8vSOBhCkARIsAGdp6RRavZRomGzKoTZrjmpdYkTHJR0r1qCHORuNC-X-oe2ZoEHPFYsQrYQaAog-EALw_wcB.  Printed 1/11/2022, pp. 1-5).  None of these vendor disclose the structural elements of their endothelial serum free media as well.  As such, one of ordinary skill does not know if the same elements present in their media are the present in the media used in the instant application.  
Thus while serum free endothelial cell media and medium supplements are known in the prior art, this knowledge does not supplement the shortcomings of the specification because the specification does not provide any guidance to the active ingredients in the media and supplement that are required for the differentiation as claimed and the commercially available mediums also do not describe what is present in their mediums.  As such, one of ordinary skill considering the art and the teachings of the specification would not know if other endothelial media and supplement contain the same elements as the disclosed hSFEM +2% B-27 that exact differentiation as claimed because the specification does not describe these requisite factors as well.
Undue Experimentation: While it is acknowledged that endothelial cell mediums are available in the art, an artisan of ordinary skill in the art have no idea what is present commercially available mediums that exact the claimed differentiation of primitive streak cells into nephron progenitor cells.  Thus one of ordinary skill in the art would have to determine first, if any other known endothelial serum free medium would function in the claimed method, determine what specific factors in the medium are exacting the claimed differentiation, and further determine if said factors are the same at the factors exacting differentiation in the medium provided by Fischer Scientific.  This type of experimentation goes further than routine optimization but rather into experimentation to determine IF the claimed method is enabled for any other mediums other than the hESFM + 2% B-27 described in the instant application.  This level of experimentation would be deemed undue experimentation.
As such, the amended claims lack enablement for the full breadth of the claims because while the specification contemplates using any species of endothelial serum free medium comprising any medium supplement, the specification solely provides specific guidance to one medium, hESFM provided by commercially by Thermo Fischer Scientific supplemented with 2% B-27.  Further neither the specification nor the art teach the structural components of the present medium that induce the claimed differentiation.  As such, one of ordinary skill in the art is completely reliant upon with one commercially available medium to make and use the instantly claimed method.  Further, claimed endothelial medium + medium supplement is defined by what it does not have (i.e. Wnt agonists, BMPs, Activin, RA, VEGF, FGF, and serum) and does not provide specific guidance to what the medium does comprise that exact differentiation of the brachyury+ primitive streak cells to nephron progenitor cells expression WT1, PAX2, and SIX2.  The specification refers to the art-known medias for teaching other differentiation medias.  However, the art at the time of effectively filing fails to provide any guidance to medias that do not comprise Wnt agonists, BMPs, Activin, RA, VEGF, and FGF.  Further, the art fails to describe other growth factors, agent, or combinations thereof that induce differentiation of the primitive streak cells to nephron progenitor cells.  As such, the art fails to supplement the shortcomings of the specification to provide an endothelial serum free medium comprising media supplement that predictably produces the claimed nephron progenitor cells.  
Since neither the art nor the specification provide specific guidance to other the active ingredient of a mediums that lack Wnt agonists, BMPs, Activin, RA, VEGF, FGF, and serum, the scope of the claims is only enabled for the one example provided by the specification, which is hESFM from Fisher Scientific + 2% B27 .  All other embodiments of the claimed media fail to be enabled because neither the specification nor the art provide specific guidance describe the active ingredients present in the hESFM from Fisher Scientific that predictably produce nephron progenitor cells.
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
Response to Arguments
Applicant’s arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant disagrees with the enablement rejection of record.  However, to expedite prosecution, Applicant submits that claim amendments.  Applicant submits that Example 2 show an actual reduction to practice of the presently claimed method.  Therefore, this disclosure would have enabled a person of ordinary skill in the art to perform the claimed method without undue experimentation.  	In response, Applicant’s argument is respectfully not found persuasive because the amended claims are not commensurate in scope with Example 2.  The instant rejection is a scope of enablement rejection and the scope indicated as enabled are commensurate in scope with the disclosure of in Example 2.  However, the instant claims more broadly claim a genus of any serum-free endothelial differentiation medium lacking exogenous Wnt activating agent, BMPs, activin, RA, VEGF, and FGF and comprising the components of B-27 supplement, whereas Example 2 much more narrowly provide specific guidance to one specific serum-free human endothelial medium from Fisher scientific of unknown composition and comprising one specific medium supplement (2% B-27).  For reasons discussed above in the modified enablement rejection, the scope of the medium is not enabled.  As such, the rejection of record, in its modified form, is maintained.
Examiner’s Comment 
Upon further consideration and search of the endothelial culture mediums, Examiner changed the scope of the claims deemed enabled to the genus, hESFM.  A search of the art demonstrates that other companies provide human endothelial serum free medium as basal mediums for endothelial cell growth.  A review of [0041] of the specification describes hESFM as a suitable medium for nephron progenitor cell growth and differentiation, i.e.- a basal medium, into which B-27 supplement is added.  


The following rejection and objection are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended recites, “vitamin A (acetate)” and “glutathione (reduced)”.  These two recitations are indefinite because it is not apparent if the terms in parenthesis (i.e.- “(acetate)” and “(reduced)”) are intended to further limit “vitamin A” and “glutathione”, respectively, or provide exemplary forms that can be used.  
Removing the terms in parentheses or removing the parentheses would be remedial.
Claims 2-5 depend upon claim 1.  As such, they also comprise the above discussed indefinite subject matter.  

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim as amended recites, “Lcarintine” in line 10.  This recitation comprises a typographical error.  Amending it to recite, “L-carnitine”, would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When determining if a newly added recitation to the claims has adequate written description, the specification and claims, as originally filed, are examined to do determining if they provide explicit or implicit support for the newly added recitation.
Claim 1, as amended, recites, “a chemically defined, serum-free endothelial differentiation medium”.  A search of the specification and claims, as originally filed, fails to provide a literal recitation of the newly added recitation.  Thus, the specification and claims fail to provide explicit written description.  The closest description found for implicit support in the specification and claims is found in [0041].  See the disclosure of it cited above.  Paragraph [0041] describes a nephron precursor cell differentiation medium that can comprise an human endothelial serum-free medium.  However, this is not an “endothelial differentiation medium” as claimed because it does not differentiate the cells into endothelial cells but rather nephron precursor cells.  As such, the specification and claims as originally filed also fail to provide adequate implicit support.
In conclusion, the new recitation constitutes new matter because the specification and claims, as originally filed, fail to provide adequate explicit or implicit written description for it.
	Amending the newly added recitation to state a human endothelial serum-free medium would be remedial.

	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632